DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered. Claims 1-10, 12 and 13 are currently pending in the application. Claims 5-10 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-4 and 12 are considered.
Response to Arguments
In response to the rejections in the previous Office action, Applicant amends independent claims 1 and 12 and provides on pages 8-9 of the amendment an argument:
“Therefore, Hao teaches that even in the case where neither threshold is exceeded, an operation is still performed. This indicates that, as disclosed in Hao, the touch-based user input that resulted in the operation is always assumed to be a valid user input (e.g., a click operation). Similarly, Hao is also silent with respect to determining whether a click operation is an intentional click operation or not an intentional click operation, as required by the above limitations. Therefore … the above limitations.” (Emphasis added.)

Examiner respectfully disagrees because:
	(i)	The current claims 1 and 12 does not require no input operation (i.e., no cursor movement operation, no dragging operation, no click operation, and no other input operations) performed when the contact pressure on the operation surface of the touchpad is less than the pressure threshold. In the instant case, Hao, at least ¶ 15 or ¶ 92, discloses a second character input operation, which is not a click operation, performed when the contact pressure on the operation surface of the touchpad is less than the pressure threshold, which renders “no click operation performed when the contact pressure on the operation surface of the touchpad is less than the pressure threshold.” Moreover, this application, specifically ¶ 37 of the original specification, discloses: “… In the case where it is determined in step SA4 that the contact pressure is less than the first pressure threshold A, it is determined that the input operation is an input operation due to cursor movement or the like and is not a click operation …”, i.e., performing the input operation including the cursor movement or the like when the contact pressure on the operation surface of the touchpad is less than the pressure threshold.
	(ii) 	Hao, at least ¶ 21 or ¶ 98, explicitly discloses to determine an input operation is an intentional click operation when the contact pressure on the operation surface of the touchpad is a maximum pressure value which is greater than (or equal to) the pressure threshold; and Hao, at least ¶ 15 or ¶ 92, discloses a second character input operation, which is not a click operation, performed when the contact pressure on the operation surface of the touchpad is less than the pressure threshold, which renders “determine that the input operation is a second character input operation, which is not a click operation, when the contact pressure on the operation surface of the touchpad is less than the pressure threshold.”
(iii) 	see the detailed discussion in the below rejection for the new limitations found in the Hao reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites limitations, “determine that: an input operation is an intentional click operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold, and the input operation is not the intentional click operation, in a case where the contact pressure on the operation surface of the touchpad is less than the pressure threshold” in lines 14-20, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure, specifically steps SA4 and SA5 of Fig. 5 and ¶ 37 of the specification, explicitly discloses:
“… In the case where the contact area is less than the area threshold (SA2: NO), that is, in the case where the contact area is approximately the contact area of a fingertip, the first pressure threshold A (default value) is set (SA3), and whether the contact pressure is greater than or equal to the first pressure threshold A is determined (SA4). In the case where the contact pressure is greater than or equal to the first pressure threshold A (SA4: YES), e.g., in the case where the touchpad 6 is pressed with a pressure greater than or equal to the first pressure threshold A as a result of the user performing a click operation intentionally, it is determined that the input operation is a click operation, and a click signal is output (SA5). The process then returns to step SA1. In the case where it is determined in step SA4 that the contact pressure is less than the first pressure threshold A, it is determined that the input operation is an input operation due to cursor movement or the like and is not a click operation … signal.”

The above original disclosure discusses to determine the input operation being a click operation when the contact pressure is greater than or equal to the first pressure threshold and to determine the input operation being another input operation, such as the cursor movement operation or the like, which is not a click operation when the contact pressure is smaller than the first pressure threshold. However, the original disclosure does not explicitly disclose “to determine that an input operation is an intentional click operation, in a case where the contact pressure is greater than or equal to the first pressure threshold and to determine that the input operation is not the intentional click operation, in a case when the contact pressure is smaller than the first pressure threshold,” as claimed. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 2-4, these claims are therefore rejected for at least the reason set forth in claim 1 above.
As per claim 12, see the rejection of claim 1 for similar limitations.

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (US 7,834,855 B2; hereinafter Hotelling) in view of Chishima (US 2013/0154842 A1) and Hao et al. (US 2018/0348946 A1; hereinafter Hao.) 
As per claims 1 and 12, Hotelling discloses an information processing apparatus and an associated input control method thereof (see at least any of Figs. 2-6 and 12; Col. 10:1-4,) the apparatus comprising:
a physical keyboard (222) including a plurality of keys and a touchpad (see at least any of Figs. 2-6 and 12,) the touchpad including sensors that detect a contact  touch and a contact area size on an operation surface of the touchpad (see at least any of Figs. 4-6, 11; Col. 4:37-52, Col. 11:1-24, disclosing the touchpad comprising the element 224 including sensors that detect a contact ;)
a memory that stores instructions (see at least Fig. 10; Col. 9: 51-56, disclosing a memory 304 storing instructions;) and
a processor, coupled to the memory and the touchpad, that executes the instructions to (see at least Fig. 10; Col. 9: 51-56, disclosing a processor 302, coupled to the memory 304 and the touchpad 224, that executes the instructions to perform various methods):
 	receive, from the touchpad, the detected contact area size on the operation surface of the touchpad (see at least Col. 10:31-47; Col. 11:1-24, disclosing to receive, from the touchpad, the detected size of the contact patch, i.e., the detected contact area size, on the operation surface of the touchpad;) and
 	determine an input operation as a predetermined input operation based on at least the location of the contact touch/patch and the contact area size (see at least Fig. 11; Col. 11:1-24, disclosing to determine an input operation as a predetermined input operation based on at least the location and the size of the contact patch as the contact area size,)
wherein the touchpad is disposed adjacent to the plurality of keys such that during operation of the keyboard, a user's palms rest adjacent to or on top of the touchpad (see at least Figs. 2 and 4; Col. 5:50-65, discussing the touchpad disposed adjacent to the plurality of keys such that during operation of the keyboard 222, a user's palms rest adjacent to or on top of the touchpad.)
Accordingly, Hotelling discloses all limitations of these claims except for limitations associated with a contact pressure and a pressure threshold, as claimed.

However, in the same field of endeavor, Chishima discloses a related information processing apparatus comprising an input apparatus and an associated input control method thereof (see at least ¶ 3, disclosing various information processing apparatuses, such as mobile terminals and the like, comprising an input apparatus shown in Fig. 1,) the apparatus comprising:
a touchpad including sensors that detect a contact pressure and a contact area size on an operation surface of the touchpad (see at least Fig. 1; ¶¶ 28-30, disclosing a touchpad comprising elements [101-103] including sensors that detect a contact pressure and a contact area size on an operation surface of the touch sensor 101, as an operation surface of the touchpad;) and
a processor (see at least Fig. 1, disclosing a processor including a control unit 104) to:
 	receive, from the touchpad, the detected contact pressure on the operation surface of a touchpad (see at least Fig. 1; ¶ 20; ¶ 40:4-7, disclosing the control unit 104 receiving, from the touch panel, the detected contact pressure on the operation surface of the touch panel;)
 	receive, from the touchpad, the detected contact area size on the operation surface of the touchpad (see at least Figs. 1, 6, 7; ¶ 62, disclosing the control unit 104 receiving, from the contact area detection unit 103 of the above-discussed touchpad, the detected contact area size, such as a small contact are S2 or a large contact area S1, on the operation surface of the touchpad;)
  	set a pressure threshold that varies, in two or more discrete stages based on a set of predetermined fixed values, depending on the contact area size on the operation surface of the touchpad (see at least Figs. 6, 7;  ¶¶ 62, 66, disclosing to set a pressure threshold An that varies, in two discrete stages based on a set of predetermined fixed values, depending on the contact area size on the operation surface of the touchpad, e.g., a predetermined fixed value A2-1 corresponding to the large contact area S1 and a predetermined fixed value A2-2 corresponding to the small contact area S2 in the case of two discrete stages; also see ¶ 66 for setting a set a pressure threshold An that varies, in three or more discrete stages based on a set of predetermined fixed values, depending on the contact area size on the operation surface of the touchpad;) and 
 	determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold (see at least ¶ 4, disclosing different operations performed based on a plurality of pressure thresholds; ¶¶ 66, 67, disclosing to determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to, e.g., the second pressure threshold being greater than the first pressure threshold;) and
 	determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is less than the pressure threshold (see at least ¶¶ 4, disclosing different operations performed based on a plurality of pressure thresholds; ¶¶ 66, 67, disclosing to determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is less than the second pressure threshold and greater than or equal to the first pressure threshold.)

Hotelling, as discussed above, discloses the touchpad including sensors that detect a contact touch and a contact area on an operation surface of the touchpad, but does not explicitly disclose a contact pressure, as claimed. Chishima, as discussed above, discloses such touchpad including sensors that detect a contact pressure and a contact area size on an operation surface of the touchpad and all limitations associated with the contact pressure and the pressure threshold, as claimed. Chishima further teaches the benefit of setting a plurality of different pressure thresholds to allow the user to perform different operations being well-known in the art (see at least ¶¶ 3-4.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Hotelling information processing apparatus to include sensor(s) detecting a contact pressure and multilevel pressing technique, in view of the above teaching in the Chishima reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of allowing the user to perform different operations associated with a plurality of different pressure thresholds, as well-known and expected in the art.
The above modified Hotelling obviously renders the processor determining an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold and determining an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is less than the pressure threshold, but is silent to the predetermined input operation being a click operation, as claimed.

However, in the same field of endeavor, Hao discloses a related information processing apparatus (see at least Abstract, ¶ 4 or ¶ 81,) comprising:
a processor, coupled to the memory and the touchpad, that executes the instructions (see at least Fig. 5, ¶¶ 81-98, disclosing a processor of the apparatus comprising modules [501-503], coupled to the memory and the touch screen, and executing the instructions) to determine that:
 	an input operation is an intentional click operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold (see at least ¶ 21 or ¶ 98, explicitly disclosing to determine an input operation is an intentional click operation when the contact pressure on the operation surface of the touchpad is a maximum pressure value which is greater than (or equal to) the pressure threshold,) and 
 	 	the input operation is not the intentional click operation, in a case where the contact pressure on the operation surface of the touchpad is less than the pressure threshold (see at least ¶ 15 or ¶ 92, discloses a second character input operation, which is not a click operation, performed when the contact pressure on the operation surface of the touchpad is less than the pressure threshold, which renders “determine that the input operation is a second character input operation, which is not a click operation, when the contact pressure on the operation surface of the touchpad is less than the pressure threshold”,) thereby providing various operations including a click operation and other operation, based on at least the contact pressure in accordance to a particular application of the apparatus. 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Hotelling reference to include the click operation, in view of the teaching in the Hao reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of providing a user a click operation.

As per claim 2, the above modified Hotelling obviously renders the processor setting the pressure threshold to be higher in a case where the contact area size on the operation surface is greater than or equal to a predetermined area threshold than in a case where the contact area size is less than the area threshold (see the discussion in the rejection of claim 1; or see Chishima at least Fig. 6; ¶¶ 57, 62.)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Chishima and Hao, and further in view of Park et al. (US 2010/0103127 A1; hereinafter Park.) 
As per claim 3, the above modified Hotelling, as discussed in the rejection of claim 1, obviously renders the processor setting the pressure threshold that varies depending on the contact area on the operation surface of the touchpad and the processor virtually dividing the operation surface of the touchpad into a plurality of regions (see Hotelling at least any of Figs. 2-6, disclosing the processor virtually dividing the operation surface of the touchpad into a plurality of regions, e.g., regions [242, 244, 246].) Accordingly, the above modified Hotelling obviously renders all limitations of this claim, but is silent to “wherein the processor sets the pressure threshold for each of the plurality of regions,” as claimed.
However, in the same field of endeavor, Park discloses a related information processing apparatus comprising a touch pad, a pressure sensing device (see at least Fig. 38; ¶¶ 28-30, 290,) and a processor virtually dividing the operation surface of the touchpad into a plurality of regions and setting the pressure threshold for each of the plurality of regions, in according to a particular application (see at least Fig. 1; ¶ 79, disclosing a control unit 130 including a threshold setting unit virtually dividing the operation surface of the sensor unit 110 [as the claimed touch pad] into a multiple division regions; further Figs. 37-39 and the corresponding description, specifically at least ¶ 294 and ¶ 303 discussing the processor virtually dividing the operation surface of the touch pad into a plurality of division regions [[including at least a left upper region shown in Fig. 38(I), a middle upper region shown in Fig. 38(II), a right upper region shown in Fig. 38(III), and a right lower region shown in Fig. 38(IV)]], and setting the pressing reference pressure [[as the claimed pressure threshold]] for each of the four division regions to be different form each other, in according to a particular application, e.g., in a configuration for the right-handed application, the pressing reference pressure [[as the claimed pressure threshold]] of the left upper region is set to be higher than the pressing reference pressure of the right lower region; and in a configuration for the left-handed application, the pressing reference pressure [[as the claimed pressure threshold]] of the right upper region is set to be higher than the pressing reference pressure of the left lower region.)
The above modified Hotelling, as discussed above, obviously renders the processor setting the pressure threshold that varies depending on the contact area on the operation surface of the touchpad and virtually dividing the operation surface of the touchpad into a plurality of regions, but is silent to “the processor sets the pressure threshold for each of the plurality of regions” as claimed. Park discloses “the processor virtually dividing the operation surface of the touchpad into a plurality of regions and setting the pressure threshold for each of the plurality of regions”, in according to a particular application. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified Hotelling processor to set the pressure threshold for each of the plurality of regions, in view of the teaching in the Park reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of allowing more convenient to the user with a particular application (see at least ¶ 23.)

As per claim 4, the above modified Hotelling, as discussed in the rejection of claim 3, obviously renders the processor virtually dividing the operation surface of the touchpad into a plurality of regions/parts and setting the pressure threshold in, for a right-handed application, in the left upper region/part of the operation surface (as shown in Park Fig. 38(I)) to be higher than the pressure threshold in the right lower region/part of the operation surface (as shown in Park Fig. 38(I)). Moreover, to a certain extent in light of Park Figs. 38-39 and the corresponding description at ¶¶ 293-303 for a right-handed application, one of ordinary skill in the art would obviously recognize that the pressure threshold in a right lower region/part of the operation surface [[corresponding to the claimed end part of the operation surface]], which is closest to the trapeziometacarpal joint between the thumb and the palm, is set to be lowest. In other words, while Park or the above modified Hotelling in view of Park may not exemplify the particular central region of the operation surface in which the pressure threshold is set to be higher than the pressure threshold in the particular end part of the operation surface, as presently claimed; however, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the above teaching of Park to further modify the processor of Hotelling in view of Park to set the pressure threshold in a central part of the operation surface to be higher than the pressure threshold in an end part of the operation surface, as desired as claimed, in according to a particular application.



SECOND SET OF REJECTIONS:
Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (US 7,834,855 B2; hereinafter Hotelling) in view of Chishima (US 2013/0154842 A1) and Feng (US 2016/0291708 A1.) 
As per claims 1 and 12, Hotelling discloses an information processing apparatus and an associated input control method thereof (see at least any of Figs. 2-6 and 12; Col. 10:1-4,) the apparatus comprising:
a physical keyboard (222) including a plurality of keys and a touchpad (see at least any of Figs. 2-6 and 12,) the touchpad including sensors that detect a contact  touch and a contact area size on an operation surface of the touchpad (see at least any of Figs. 4-6, 11; Col. 4:37-52, Col. 11:1-24, disclosing the touchpad comprising the element 224 including sensors that detect a contact ;)
a memory that stores instructions (see at least Fig. 10; Col. 9: 51-56, disclosing a memory 304 storing instructions;) and
a processor, coupled to the memory and the touchpad, that executes the instructions to (see at least Fig. 10; Col. 9: 51-56, disclosing a processor 302, coupled to the memory 304 and the touchpad 224, that executes the instructions to perform various methods):
 	receive, from the touchpad, the detected contact area size on the operation surface of the touchpad (see at least Col. 10:31-47; Col. 11:1-24, disclosing to receive, from the touchpad, the detected size of the contact patch, i.e., the detected contact area size, on the operation surface of the touchpad;) and
 	determine an input operation as a predetermined input operation based on at least the location of the contact touch/patch and the contact area size (see at least Fig. 11; Col. 11:1-24, disclosing to determine an input operation as a predetermined input operation based on at least the location and the size of the contact patch as the contact area size,)
wherein the touchpad is disposed adjacent to the plurality of keys such that during operation of the keyboard, a user's palms rest adjacent to or on top of the touchpad (see at least Figs. 2 and 4; Col. 5:50-65, discussing the touchpad disposed adjacent to the plurality of keys such that during operation of the keyboard 222, a user's palms rest adjacent to or on top of the touchpad.)
Accordingly, Hotelling discloses all limitations of these claims except for limitations associated with a contact pressure and a pressure threshold, as claimed.

However, in the same field of endeavor, Chishima discloses a related information processing apparatus comprising an input apparatus and an associated input control method thereof (see at least ¶ 3, disclosing various information processing apparatuses, such as mobile terminals and the like, comprising an input apparatus shown in Fig. 1,) the apparatus comprising:
a touchpad including sensors that detect a contact pressure and a contact area size on an operation surface of the touchpad (see at least Fig. 1; ¶¶ 28-30, disclosing a touchpad comprising elements [101-103] including sensors that detect a contact pressure and a contact area size on an operation surface of the touch sensor 101, as an operation surface of the touchpad;) and
a processor (see at least Fig. 1, disclosing a processor including a control unit 104) to:
 	receive, from the touchpad, the detected contact pressure on the operation surface of a touchpad (see at least Fig. 1; ¶ 20; ¶ 40:4-7, disclosing the control unit 104 receiving, from the touch panel, the detected contact pressure on the operation surface of the touch panel;)
 	receive, from the touchpad, the detected contact area size on the operation surface of the touchpad (see at least Figs. 1, 6, 7; ¶ 62, disclosing the control unit 104 receiving, from the contact area detection unit 103 of the above-discussed touchpad, the detected contact area size, such as a small contact are S2 or a large contact area S1, on the operation surface of the touchpad;)
  	set a pressure threshold that varies, in two or more discrete stages based on a set of predetermined fixed values, depending on the contact area size on the operation surface of the touchpad (see at least Figs. 6, 7;  ¶¶ 62, 66, disclosing to set a pressure threshold An that varies, in two discrete stages based on a set of predetermined fixed values, depending on the contact area size on the operation surface of the touchpad, e.g., a predetermined fixed value A2-1 corresponding to the large contact area S1 and a predetermined fixed value A2-2 corresponding to the small contact area S2 in the case of two discrete stages; also see ¶ 66 for setting a set a pressure threshold An that varies, in three or more discrete stages based on a set of predetermined fixed values, depending on the contact area size on the operation surface of the touchpad;) and 
 	determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold (see at least ¶ 4, disclosing different operations performed based on a plurality of pressure thresholds; ¶¶ 66, 67, disclosing to determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to, e.g., the second pressure threshold being greater than the first pressure threshold;) and
 	determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is less than the pressure threshold (see at least ¶¶ 4, disclosing different operations performed based on a plurality of pressure thresholds; ¶¶ 66, 67, disclosing to determine an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is less than the second pressure threshold and greater than or equal to the first pressure threshold.)

Hotelling, as discussed above, discloses the touchpad including sensors that detect a contact touch and a contact area on an operation surface of the touchpad, but does not explicitly disclose a contact pressure, as claimed. Chishima, as discussed above, discloses such touchpad including sensors that detect a contact pressure and a contact area size on an operation surface of the touchpad and all limitations associated with the contact pressure and the pressure threshold, as claimed. Chishima further teaches the benefit of setting a plurality of different pressure thresholds to allow the user to perform different operations being well-known in the art (see at least ¶¶ 3-4.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Hotelling information processing apparatus to include sensor(s) detecting a contact pressure and multilevel pressing technique, in view of the above teaching in the Chishima reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of allowing the user to perform different operations associated with a plurality of different pressure thresholds, as well-known and expected in the art.
The above modified Hotelling obviously renders the processor determining an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold and determining an input operation as a predetermined input operation, in a case where the contact pressure on the operation surface of the touchpad is less than the pressure threshold, but is silent to the predetermined input operation being a click operation, as claimed.

However, in the same field of endeavor, Feng discloses a related information processing apparatus (see at least Fig. 1; ¶ 42,) comprising:
a processor, coupled to the memory and the touchpad, that executes the instructions (see at least Fig. 1, ¶¶ 45, 47, disclosing a processor comprising at least elements [105, 120]modules, coupled to the memory 110 and the touch screen 115, and executing the instructions) to determine that:
 	an input operation is an intentional click operation, in a case where the contact pressure on the operation surface of the touchpad is greater than or equal to the pressure threshold (see at least ¶¶ 55, 58, 97, explicitly disclosing to determine an input operation is an intentional click action/operation when the contact force/pressure on the operation surface of the touchpad exceeds the click force/pressure threshold; further see ¶¶ 61-62,) and 
 	 	the input operation is not the intentional click operation, in a case where the contact pressure on the operation surface of the touchpad is less than the pressure threshold (see at least ¶¶ 55, 58, 59, 97, disclosing to determine that the input operation is an unintentional/inadvertent click action/operation, in a case where the contact force/pressure on the operation surface of the touchpad is less than the click force/pressure threshold,) thereby providing click operation with an improved accuracy of an identification of the intentional click operation and an avoidance of an identification of the resting finger making inadvertent/ unintentional click operation (see at least ¶ 64, ¶ 80.) 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Hotelling reference to include the click operation, in view of the teaching in the Feng reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of providing click operation with an improved accuracy of an identification of the intentional click operation and an avoidance of an identification of the resting finger making inadvertent/ unintentional click operation.

As per claim 2, the above modified Hotelling obviously renders the processor setting the pressure threshold to be higher in a case where the contact area size on the operation surface is greater than or equal to a predetermined area threshold than in a case where the contact area size is less than the area threshold (see the discussion in the rejection of claim 1; or see Chishima at least Fig. 6; ¶¶ 57, 62.)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Chishima and Feng, and further in view of Park et al. (US 2010/0103127 A1; hereinafter Park.) 
As per claim 3, the above modified Hotelling, as discussed in the rejection of claim 1, obviously renders the processor setting the pressure threshold that varies depending on the contact area on the operation surface of the touchpad and the processor virtually dividing the operation surface of the touchpad into a plurality of regions (see Hotelling at least any of Figs. 2-6, disclosing the processor virtually dividing the operation surface of the touchpad into a plurality of regions, e.g., regions [242, 244, 246].) Accordingly, the above modified Hotelling obviously renders all limitations of this claim, but is silent to “wherein the processor sets the pressure threshold for each of the plurality of regions,” as claimed.
However, in the same field of endeavor, Park discloses a related information processing apparatus comprising a touch pad, a pressure sensing device (see at least Fig. 38; ¶¶ 28-30, 290,) and a processor virtually dividing the operation surface of the touchpad into a plurality of regions and setting the pressure threshold for each of the plurality of regions, in according to a particular application (see at least Fig. 1; ¶ 79, disclosing a control unit 130 including a threshold setting unit virtually dividing the operation surface of the sensor unit 110 [as the claimed touch pad] into a multiple division regions; further Figs. 37-39 and the corresponding description, specifically at least ¶ 294 and ¶ 303 discussing the processor virtually dividing the operation surface of the touch pad into a plurality of division regions [[including at least a left upper region shown in Fig. 38(I), a middle upper region shown in Fig. 38(II), a right upper region shown in Fig. 38(III), and a right lower region shown in Fig. 38(IV)]], and setting the pressing reference pressure [[as the claimed pressure threshold]] for each of the four division regions to be different form each other, in according to a particular application, e.g., in a configuration for the right-handed application, the pressing reference pressure [[as the claimed pressure threshold]] of the left upper region is set to be higher than the pressing reference pressure of the right lower region; and in a configuration for the left-handed application, the pressing reference pressure [[as the claimed pressure threshold]] of the right upper region is set to be higher than the pressing reference pressure of the left lower region.)
The above modified Hotelling, as discussed above, obviously renders the processor setting the pressure threshold that varies depending on the contact area on the operation surface of the touchpad and virtually dividing the operation surface of the touchpad into a plurality of regions, but is silent to “the processor sets the pressure threshold for each of the plurality of regions” as claimed. Park discloses “the processor virtually dividing the operation surface of the touchpad into a plurality of regions and setting the pressure threshold for each of the plurality of regions”, in according to a particular application. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified Hotelling processor to set the pressure threshold for each of the plurality of regions, in view of the teaching in the Park reference, to improve the above modified apparatus of the Hotelling reference for the predictable result of allowing more convenient to the user with a particular application (see at least ¶ 23.)

As per claim 4, the above modified Hotelling, as discussed in the rejection of claim 3, obviously renders the processor virtually dividing the operation surface of the touchpad into a plurality of regions/parts and setting the pressure threshold in, for a right-handed application, in the left upper region/part of the operation surface (as shown in Park Fig. 38(I)) to be higher than the pressure threshold in the right lower region/part of the operation surface (as shown in Park Fig. 38(I)). Moreover, to a certain extent in light of Park Figs. 38-39 and the corresponding description at ¶¶ 293-303 for a right-handed application, one of ordinary skill in the art would obviously recognize that the pressure threshold in a right lower region/part of the operation surface [[corresponding to the claimed end part of the operation surface]], which is closest to the trapeziometacarpal joint between the thumb and the palm, is set to be lowest. In other words, while Park or the above modified Hotelling in view of Park may not exemplify the particular central region of the operation surface in which the pressure threshold is set to be higher than the pressure threshold in the particular end part of the operation surface, as presently claimed; however, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have been found it obvious to utilize the above teaching of Park to further modify the processor of Hotelling in view of Park to set the pressure threshold in a central part of the operation surface to be higher than the pressure threshold in an end part of the operation surface, as desired as claimed, in according to a particular application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626